Citation Nr: 9909122	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of the loan guaranty indebtedness in the 
original amount of $10,536.60.

2.  Waiver of recovery of loan guaranty indebtedness in the 
original amount of $10,536.60.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and August 1994 decisions of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that found that the indebtedness at 
issue was properly created and accurate and denied entitlement 
to waiver of recovery of the indebtedness, respectively.  The 
veteran submitted a notice of disagreement with the RO's 
decisions in September 1994.  A statement of the case 
addressing the waiver claim was issued in September 1995, and 
the veteran submitted a timely substantive appeal in November 
1995.  A statement of the case addressing the validity of the 
indebtedness was issued in November 1997, and the veteran 
submitted a timely substantive appeal in January 1998.

In April 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  The 
transcript of that hearing has been associated with the 
veteran's claims folder.

The case was previously before the Board in October 1997, 
when it was remanded for evidentiary and due process 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  In September 1989, the veteran purchased a house in Cocoa, 
Florida, using a VA guaranteed mortgage loan.

2.  A notice of default and notice of intention to foreclose 
were received by VA in July and August 1992, respectively, 
which noted that the first uncured default was on June 1, 
1992. 

3.  The property was thereafter sold for an amount less than 
the outstanding principal, interest and foreclosure costs, 
and the resulting deficiency of $12,386.60 was charged to the 
veteran.  

4.  The total indebtedness of $12,386.60 was properly reduced 
by $1,850.00 as a result of the VA's net gain on the resale 
of the property in August 1993.

5.  The veteran was at fault in the creation of the 
indebtedness.

6.  VA is not at fault in the creation of the indebtedness.

7.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

8.  Failure to make restitution would not result in unfair 
gain to the veteran-debtor.

9.  The veteran did not relinquish a valuable right or incur a 
legal obligation in reliance on VA benefits.

10.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for VA guaranteed loan.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The charged loan guaranty indebtedness was validly 
established and has been correctly calculated in the amount 
of $10,536.60 following resale of the property by VA.  38 
U.S.C.A. § 3732 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.911, 
36.4321 (1998).

3.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In September 1989, the veteran purchased a house (subject 
property) in [redacted], Florida, using a VA guaranteed mortgage 
loan.  The amount of the loan was $62,600.00.  The first 
fixed payment in the amount of $526.37 was due on November 1, 
1989.  The veteran was a retired assistant professor 
receiving gross retirement benefits in the amount of 
$1,161.49 per month at that time.  He also owned a second 
house in [redacted], Florida, which he leased for $500.00 per 
month.  The mortgage on the second property had been 
satisfied.  

On July 20, 1992, the lender informed VA that monthly mortgage 
payments on the subject property had not been made since June 
1, 1992.  The notice of default indicated that the veteran had 
contacted the lender on July 14, 1992, and had stated that he 
had not lived in the subject property since April 1991, that 
he was not going to make payments, that he had deeded one half 
of his interest in the property to his wife in a divorce 
settlement, and that she had been making payments since April 
1991.  The veteran had also stated that he was 63 years old 
and could not care less what happened to the subject property.  
He was then living in his second property.  The lender also 
included a copy of a letter, dated June 25, 1991, from the 
veteran to the lender, which referred to enclosed copies of 
notices sent by the lender in June 1991 (apparently related to 
failure to pay the June 1991 payment), reiterated much of the 
information in the notice of default, and advised the lender 
of his address.

The veteran again contacted the lender on July 23, 1992, and 
stated that he might file for bankruptcy.  The lender advised 
the veteran that this would only stall foreclosure and to 
contact his wife regarding reinstating the loan or selling the 
property and pursuing a release of liability.  The veteran 
then called the lender on August 31, 1992, and reported that 
he spoke to his wife about selling the property, but she 
insisted on keeping any equity.  The lender explained the 
foreclosure time frame and the veteran's probable stance as a 
prime obligor.  

The veteran then provided the lender a copy of a June 1991 
Quit Claim deed which deeded an undivided one half of his 
interest in the subject property to his wife.  On September 
4, 1992, the lender told the veteran that the deed left him 
owning one- quarter of the property, in which case he would 
be a defendant in foreclosure.  He was also again told to 
contact his ex-wife concerning sale of the property.

VA wrote to the veteran at the subject property address in 
November 1992 and informed him that the lender was taking 
action for foreclose on his loan.  He was advised to contact 
the lender to make arrangements to reinstate the loan or sell 
the property prior to foreclosure.  He was urged to do his 
utmost to prevent foreclosure.

Mortgage foreclosure proceedings were initiated.  The veteran 
was named as the defendant in the foreclosure suit and 
provided copies of all judicial foreclosure actions.  The 
subject property was sold at a foreclosure sale on April 7, 
1993.  The holder was the successful bidder at the 
foreclosure sale.  Following the sale, title to the property 
was conveyed by the holder to VA.  VA paid the holder's loan 
guaranty claim, and the related loss to the government, in 
the amount of $5,174.94, was charged as a debt to the veteran 
and collection efforts were initiated.  See VA Form 26-1833, 
dated July 15, 1993.  

The principal balance on the loan was $62,061.82.  Accrued 
interest (from May 1, 1992, to the cut off date of April 18, 
1993) and foreclosure costs (i.e., appraisal fee, attorney's 
fees, clerk's sale fee, filing fee, etc.) amounted to 
$5,666.03 and $1,739.66, respectively.  The total amount due 
was $69,467.51.  This amount ($69,467.51), minus the sale 
proceeds ($63,865.66), equaled a net claim payable of 
$5,601.85.  See Analysis of Account and Claim, dated July 15, 
1993.  This amount ($5,601.8) was reduced by the amount paid 
for the Title Policy ($424.91) and recording fees ($2.00), 
for a total of $5,174.94.  

In February 1994, the holder filed a supplemental claim in 
the amount of $7,211.66 due to an error in the original claim 
on the specified amount.  The corrected amount of sale 
proceeds was $56,654.00, as opposed to $63,865.66.  VA paid 
the claim in that same month, increasing the veteran's 
indebtedness to $12,386.60.  See VA Form 26-1833, dated 
February 16, 1994.

VA resold the subject property for $66,777.00.  After 
conducting a complete after sale analysis, the amount owed by 
the veteran was credited $1,850.00, reflecting VA's net gain 
on the sale of the property.  See VA Form 26-1833, dated 
November 30, 1994.  Thus, the recalculated total indebtedness 
(or the total loss sustained by the Secretary as result of 
the appellant's default, foreclosure and the costs associated 
with the resale of the property) was $10,536.60.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness to the RO.  In support of his claim, he 
provided numerous statements, including testimony before a 
member of the Board in April 1997.  He stated that he had not 
lived in the subject property since April 1992, and that his 
ex-wife lived there until November or December 1992.  He had 
no access to the property after he moved.  His wife 
reportedly did not forward his mail to him, including 
correspondence concerning the foreclosure from the lender and 
VA.  He did not receive the "summons" until December 1992, 
although it was dated in October 1992.  He stated that he 
attended the foreclosure sale.

The veteran further claimed that he was unaware of the 
default until three months after his ex-wife had stopped 
making the mortgage payments.  By that time, he was 
financially unable to cure the default and maintain the 
mortgage payments and he had no alternative but to allow 
foreclosure.  He also stated that he was under the impression 
that the worst that could happen in the event of foreclosure 
was that he would lose all the money that he had put into the 
property.  He believed that his ex-wife would be responsible 
for half of any debt in the event of foreclosure.

The veteran also reported that he attempted to mortgage his 
second property (where he resided) in order to cure the 
default on the subject property, intending to try to rent to 
subject property in order to pay the mortgage.  However, he 
was unsuccessful because of the condition of his second 
property.  He reportedly discussed selling the subject 
property with his ex-wife, but she refused to sign any papers 
unless she received half of the profits from any sale.  She 
also refused to bear half of any loss.  The veteran, 
therefore, refused to sell the property because he had 
sustained all major expenses on the property and felt that 
his ex-wife should not profit and because she had an affair 
with another man and conceived a child in that house.  He 
stated that he wanted her out of the house by any means 
possible, including foreclosure.  He was also reportedly not 
aware of the option of offering a deed in lieu of 
foreclosure.  Finally, the veteran disputed the amount of the 
indebtedness on several occasions.  

The veteran submitted a financial status report (FSR) to the 
RO, dated in December 1997, along with tax returns dated from 
1993 to 1996.  He was then 69 years old and single with no 
dependents.  He was a retired chemistry professor and had not 
worked since 1988.  His total monthly net income was 
$1,393.57 and consisted of retirement benefits.  His average 
monthly expenses included $214.24 for food; $84.67 for 
utilities and heat (and telephone); $22.50 for medical 
expenses (including a $20.00 payment for Holmes Hospital for 
a debt in the original amount of debt $5,511.00, with an 
unpaid balance of $3,370.00).; $22.82 for real estate taxes; 
$81.71 for automobile expenses (insurance, gas and repairs); 
$6.25 for dues (United States Parachute Association and 
Veterans of Foreign Wars); $73.15 for lawn care and 
donations; $254.82 for other expenses (cash payments for 
meals, newspapers, lottery tickets, gasoline, bars, gifts, 
donations, tips, etc.).  See also written statement, dated 
December 30, 1997.  Monthly payments on installments 
contracts and other debts included $139.34 for AARP/Bank 1; 
$85.37 for MBNA; and $5.08 for SunTrust Bank.  Total monthly 
expenses amount to $989.95, resulting in a $403.62 surplus of 
income to expenses.  The veteran's assets included $4,497.45 
in a checking account, $2,851.01 in a savings account, 
$728.99 in an IRA account, and $47.00 cash.  He also owned 
two automobiles, valued at $100.00 and $500.00, respectively, 
and real estate valued at $34,330.00, although the veteran 
indicated that this property was worth $60,000.00 on his 
September 1989 VA Application for Home Loan Guaranty.  In a 
separate written statement dated December 30, 1997, the 
veteran indicated that he had paid off his credit card debts 
(AARP/Bank 1 and MBNA) in April 1997, and that the amounts 
reported on the FSR were 1997 monthly averages.  He further 
indicated that he stopped paying the Holmes Hospital debt and 
had not received a bill since 1992.

In October 1998, VA was informed that the veteran had been in 
receipt of Social Security benefits in the amount of $310.00 
per month since January 1989.
 
Legal analysis

General 

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
That is, the Board finds that his claim is plausible and may 
be capable of substantiation, necessitating a thorough review 
of the evidence.  Furthermore, the Board finds that the 
veteran's claim has been adequately developed for appellate 
purposes by the RO, and no additional development is 
warranted at this time.

Validity of the Indebtedness

The veteran, in addition to requesting waiver of 
indebtedness, is also challenging the validity of the 
indebtedness, primarily on grounds that VA incorrectly 
calculated the amount of the debt.  The appellant has the 
right to dispute the existence and amount of the loan 
guaranty indebtedness, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
38 C.F.R. § 1.911(c)(1) (1998); see also VAOPGCPREC 6-98 
(April 24, 1998). 

The right of VA to recover loan guaranty debts from veterans 
is predicated on two legal theories: indemnity and 
subrogation.  VA may seek reimbursement under either or both 
theories.  38 C.F.R. § 36.4323 (1998); Stone v. Derwinski, 2 
Vet. App. 56, 57 (1992).  In this case, the VA is holding the 
veteran liable on the charged loan guaranty debt on the basis 
of both theories.  

VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1998); 38 
C.F.R. § 36.4323(e) (1998).  The VA's right to indemnity has 
been upheld by a decision of the United States Supreme Court.  
See United States v. Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 
L.Ed. 2nd 908 (1961).  The record reflects that when the 
veteran obtained this loan he agreed in contractual terms to 
indemnify, or to repay, the government for any loss to the 
government incurred on the loan guaranty.  See VA Application 
for Home Loan Guaranty, VA Form 26-1802a, Section IV, dated 
September 13, 1989. 

For any VA-guaranteed home loan closed before January 1, 
1990, as in this case, when the VA pays the mortgage holder 
of a defaulted loan a claim on the guaranty, "the Secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the 
guaranty."  38 U.S.C.A. § 3732(a)(1) (West 1991); 38 C.F.R. 
§ 36.4323(a) (1998).  Although subrogation places the VA in 
the position of the mortgage holder, which therefore avails 
the claimant-obligor of any defenses available to a debtor 
under state law, all obligors, including veterans, spouses, 
and persons who assumed the loan, may be liable to VA under 
subrogation.  See VAOPGCPREC 15-94 (June 23, 1994). 

A number of Federal District Court decisions and the Eighth 
Circuit have held that the VA's right to indemnity could be 
denied if the VA failed to provide the veteran-obligor with 
notice of the foreclosure.  See United States v. Whitney, 602 
F. Supp. 722 (W.D.N.Y. 1985); United States v. Murdock, 627 
F. Supp. 272 (N.D. Ind. 1985); Vail v. Derwinski, 946 F.2d 
589 (8th Cir. 1991), op. modified and reh'g denied, 956 F.2d 
812 (8th Cir. 1992).  The Whitney case and its progeny dealt 
with a situation in which a veteran who transferred his 
interest in property subject to a VA loan guaranty to a third 
party did not receive notice of the transferee's subsequent 
default.  In Whitney, the District Court found that the VA's 
right to enforce collection of a loan guaranty debt based on 
a theory of indemnity was defeated in a situation in which 
the VA could easily have ascertained the address of the 
original veteran-obligor, but did not do so.  Whitney, 602 F. 
Supp. at 732.  The failure to provide actual notice of the 
transferee's default and foreclosure proceedings violated the 
veteran's constitutionally protected right to due process.  
Ibid.

There had been some question concerning whether the Whitney 
reasoning was applicable in subrogation cases, particularly 
in Florida.  The United States District Court for the Middle 
District of Florida, in Jensen v. Turnage, 782 F. Supp. 1527 
(M.D. Fla. 1990), specifically disagreed with the reasoning 
in Whitney.  However, this issue was addressed by the VA's 
Office of General Counsel in the above-cited VAOPGCPREC 15-94 
in which it was held that the reasoning in the Whitney case 
applied to subrogation cases.  In pertinent part, the General 
Counsel stated that, ". . . case law contains nothing to 
suggest that veterans do not have the same constitutional due 
process protections with regard to a claim by VA under 
subrogation. . . .  It, therefore, appears clear that when VA 
knows about a foreclosure and VA expects to hold the veteran 
liable under subrogation, VA is constitutionally required to 
notify the veteran, assuming the veteran may be reasonably 
located."  Ibid., at paragraph 14.

The General Counsel's opinion went on to make a distinction 
between in rem and in personam foreclosure judgments.  
Briefly, the General Counsel doubted that a transferor-
veteran who had not been notified of the transferee's default 
could be held liable unity to present any 
available defenses in a court of law.  Id.

Turning to the facts of this case, it is evident that the VA-
notice requirements applicable to indemnity and subrogation 
cases were complied with as the veteran was personally named 
and served in the foreclosure proceedings and as a result, an 
in personam judgment was entered against him.  Indeed, he 
admitted that he received a "summons" in December 1992 and 
attended the foreclosure sale.  He was in contact with the 
lender concerning the default as early as July 1992.  Thus, 
although it is not shown that the VA actually notified the 
veteran of the foreclosure action, he was nevertheless 
provided meaningful actual notice, both timely and adequate 
in nature, of his default and the pending foreclosure.  "The 
constitutionality of a foreclosure procedure depends not on 
the subjective understanding of the property owner, but on 
the objective propriety of the procedures used."  Buzinski 
v. Brown, 6 Vet. App. 360, 365 (1994) (citations omitted).  
Thus, the fact that he was personally served in this matter 
by the noteholder satisfies the constitutional notice 
considerations that the VA is required by law to provide.

The Board further finds no merit to the veteran's argument 
that VA incorrectly calculated the amount of the debt.  The 
total indebtedness with respect to a defaulted loan is the 
amount equal to the total of the unpaid principal of the 
loan, accrued interest on the loan at the time of the 
foreclosure sale and such reasonably necessary and proper 
charges associated with the liquidation of the loan, 
including advances for taxes, insurance and maintenance or 
repair of the real property securing the loan.  38 U.S.C.A. 
§ 3732(c)(1)(D) (West 1991 & Supp. 1998); 38 C.F.R. § 36.4321 
(1998).  The RO provided a detailed accounting of this figure 
to the veteran in letters dated December 11, 1995, and 
September 30, 1998, which was discussed in the foregoing 
factual background.  Given these facts, the Board finds no 
plausible basis to conclude that the amount of the 
indebtedness is incorrect.

Accordingly, the Board concludes that the loan guaranty 
indebtedness of $10,536.60 was validly established and 
therefore was enforceable against the veteran by VA. 


Waiver of the Indebtedness

In its decision of August 1994, the Committee concluded that 
there was no fraud, misrepresentation or bad faith involved 
in the creation of the indebtedness and thus, consideration 
of waiver of recovery of the debt under the standard of 
equity and good conscience was not precluded by law.  38 
C.F.R. § 1.965(b) (1998).  In this respect, the Board agrees 
with the Committee that there is no evidence of a willful 
intent on the part of the appellant to seek an unfair 
advantage.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1998).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran was at fault in the creation of the 
loan guaranty indebtedness.  His signature on the Mortgage and 
Mortgage Note certified that he was fully informed of the 
terms of the mortgage, including its payment schedule, and 
that he accepted full responsibility for meeting the legal 
obligations of the contract, notwithstanding his marital 
situation.  As there is no evidence that he transferred his 
complete interest in the subject property to his wife or 
another party prior to the default and obtained a release of 
liability, he remained liable on the loan.  See also 38 C.F.R. 
§ 1.935 (1998).  The veteran has alleged that the quitclaim 
deed was improperly drafted, but any improper drafting of the 
quit claim deed did not abrogate his obligations on the note.  
His failure to satisfy the terms of his mortgage obligation 
was regrettable, as such action caused the default in this 
case for which the government sustained a loss in the amount 
of $10,536.60.  Clearly, the veteran was to some degree at 
fault in the creation of the indebtedness.  

The veteran's unfortunate situation (divorce) did not abrogate 
the underlying legal responsibilities pertinent to the loan or 
resulting indebtedness and, therefore, does not completely 
eliminate the fault shown in this case.  Shortly after the 
default, the veteran stated that he did not care what happened 
to the subject property and refused to sell it because of his 
ex-wife's demands.  He more recently stated that he wanted his 
ex-wife out of the house by any means possible, including 
foreclosure.  He has also since informed VA that he learned of 
the default three months after the fact and was unable to cure 
it or maintain the mortgage payments.  The Board finds these 
statements to be without merit.  The veteran was in contact 
with the lender as early as July 14, 1992, and was living rent 
free in his second property.  He was also still in receipt of 
his retirement benefits, as well as Social Security benefits.  
Despite his steady income, he made no efforts to work out a 
repayment plan with the lender.  His abandonment of his 
contractual obligation under the loan is clear and appears to 
have been motivated, at least in part, by ill feelings toward 
his ex-wife.  His actions were within his control.  

A person of the veteran's age and general knowledge and 
position in the community as a homeowner would be expected to 
take a more active role in avoiding a default and foreclosure 
given the circumstances presented by his divorce.  His 
decision to turn over complete control of the contractual 
obligations pertaining to this mortgage to his ex-wife 
contributed to the default in this case for which the 
government sustained a loss of over $10,000.00.  This loss was 
sustained notwithstanding the VA's efforts to assist the 
veteran.  A finding of fault under the standard of equity and 
good conscience does not require malice aforethought or bad 
faith.  The Board only needs to find that the veteran's 
actions that were within his control caused or contributed to 
the default.  Thus, the default in this case is shown to have 
been caused by the actions of the veteran within his control 
for which he was legally responsible.  He has not presented 
evidence that would relieve him of responsibility for the 
default and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  VA cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," after careful analysis of the veteran's 
financial status, the Board finds that payment of the 
outstanding VA loan guaranty indebtedness in reasonable 
monthly installments would not prevent the veteran from 
providing for the basic necessities of life.  He reported a 
positive monthly balance of income to expenses ($403.62) in 
1997.  This did not include the Social Security income that 
he later reported.  Moreover, he indicated payment for credit 
card debts but later reported that these debts had been 
satisfied, and that he no longer made payments on a medical 
debt.  In addition, his reported monthly expenses for such 
items as lawn care, lottery tickets, newspapers, bars, gifts, 
and donations are at least partially discretionary in nature 
and therefore, do not help to prove financial hardship.  The 
veteran's positive monthly balance of income to expenses, 
when supplemented by his later-disclosed Social Security 
benefits and additional funds made available by way of 
satisfaction of the installment debts and elimination of 
discretionary expenses, and with prudent allocation of future 
monthly living expenses, should enable him to pay off the 
outstanding indebtedness owed to the Government without 
causing undue financial hardship.  

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is no indication of unjust 
enrichment to the debtor.  The veteran vacated the subject 
property in April 1992.  There was no holdover tenancy.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the veteran relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $10,536.60, plus 
all accrued interest, would not be against equity and good 
conscience.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) (1998).  In 
denying waiver in this instance, all the foregoing factors 
have been carefully weighed.  Ultimately, the preponderance 
of the evidence is against the veteran's claim.


ORDER

The indebtedness in the amount of $10,536.60, plus accrued 
interest thereon, is valid and enforceable against the 
veteran.

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $10,536.60 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


